Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19            PageID.3482     Page 1 of 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  THE HUNTINGTON NATIONAL
  BANK,                                          Case No. 2:19-cv-10890

               Plaintiff,                        HONORABLE STEPHEN J. MURPHY, III

  v.

  SAKTHI AUTOMOTIVE GROUP
  USA, INC., et al.,

               Defendants.
                                    /

                            ORDER APPOINTING RECEIVER

       The Court has jurisdiction over this matter. Having thoroughly reviewed the

 evidence and arguments presented by all parties, the Court now appoints Kevin

 English as the Receiver and defines the scope of his authority as follows:

       Kevin English, managing partner of Lark Advisors, is appointed as the

 Receiver. Mr. English is qualified to act as the Receiver in this action to take

 possession, custody, and control of the Defendants' Collateral, as defined in the Credit

 Agreement to include all personal property, both tangible and intangible, including:

 (a) all Accounts; (b) all Inventory; (c) all Equipment, Fixtures and other Goods; (d) all

 General Intangibles; (e) all Investment Property, including, without limitation, any

 security, whether certificated or uncertificated; (f) all Deposit Accounts; (g) all Chattel

 Paper, Instruments, and Documents; (h) all Commercial Tort Claims; (i) all books and

 records (including customer lists, files, correspondence, tapes, computer programs,

 software, print-outs, and computer records) pertaining to the foregoing; and (j) the

                                             1
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3483    Page 2 of 21



 products and proceeds of the same, together with all real property owned or leased

 by the Defendants, and any and all claims and causes of action of the Defendants

 (collectively, the "Receivership Assets")1.

        The Receiver shall also act as a special master and shall have the power to

 ensure that judicial orders are followed, to make recommendations to the Court, and

 to assist in resolution of disputes between the parties.

        1. Receiver's Oath and Bond

        Before performing his duties, the Receiver shall execute a receiver's oath.

 Within three days of his appointment, the Receiver shall also post a bond from an

 insurer in the sum of $100,000.00, conditioned upon the faithful performance of the

 Receiver's duties. The cost of the bond shall be an expense of the receivership, for

 which the Receiver shall be reimbursed in accordance with the terms of this Order.

 The Receiver's bond and oath may be filed by electronic transmission and this Order

 shall become effective upon the Court's receipt of such electronic transmission;

 provided, however, the Receiver shall replace the copy with an original within seven

 days of filing.



 1 The Receivership Assets exclude all rents and related income which Punjab
 National Bank (International) Limited ("Punjab") is entitled to receive under a June
 13, 2016 Amended and Restated Assignment of Rents and Leases, related security
 and mortgage documents, a March 27, 2018 Fourth Amended and Restated
 Subordination and Intercreditor Agreement, and applicable state law. (collectively,
 the "Punjab Rents"). In addition, for clarity, Receivership Assets do not include
 property owned by Ford Motor Company ("Ford") (subject to a process for resolving
 disputes, if any, agreed to by Receiver and Ford, or by Court interpretation) bailed to
 any Defendants pursuant to the terms of the Ford Production Purchasing Terms and
 Conditions and related purchase orders (the "Ford Contracts").

                                               2
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3484     Page 3 of 21



       Within 10 days after the entry of this Order, pursuant to 28 U.S.C. § 754, the

 Receiver shall file a copy of the Complaint and a copy of this Order in the district

 court for each district in which the Receivership Assets are located.

       The Receiver shall conduct his activities pursuant to this Order subject to the

 supervision of the Court. The Receiver and the parties to this action may at any time

 apply to this Court for further authority or instructions to enable the Receiver to

 accomplish the purposes of his Receivership.

       2. Receiver's Fees and Expense

       Subject to the Fee Budget (defined below), the Receiver shall be entitled to pay

 himself and his Professionals (as defined below), subject to Paragraph 6 herein,

 professional fees earned by the Receiver. All fees and expenses incurred by the

 Receiver that pertain solely to the Receiver's general office administration and/or

 overhead, including, but not limited to office supplies, employee wages, taxes and

 benefits, and other charges shall not be paid by the Receivership Estate unless

 incurred directly and solely for the benefit of the Receivership Estate. All photocopies

 and facsimile charges along with necessary out-of-pocket expenses (including travel

 and lodging) will be billed at cost. All fees and expenses of the Receiver and his

 Professionals (as defined below) (the "Administrative Expenses") shall be accounted

 for in the Monthly Financial Report (as defined below). Unless approved by a

 subsequent order of the Court, the Receiver shall file with the Court a budget setting

 forth the proposed Administrative Fees (the "Fee Budget") to be incurred by the

 Receivership Estate within 10 business days of this Order being effective, and the



                                            3
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19        PageID.3485    Page 4 of 21



 Receiver shall update the Fee Budget within 5 business days following the Receiver's

 engagement of any Professional (defined below). The Fee Budget shall be subject to

 Court approval.

       The Receiver may seek Court approval to employ a financial consultant (the

 "Financial Consultant") to assist the Receiver in the performance of his duties as

 Receiver.

       Subject to the approval of the Court, the Receiver may employ a consultant to

 assist in the marketing process, as detailed in Paragraph 3 below, to assist the

 Receiver in the performance of his duties as Receiver.

       Subject to Court approval, the Receiver shall also have the power to employ

 and/or contract with professionals and others, including but not limited to counsel,

 accountants, brokers, assistants, agents, private investigators, advisors, realty

 professionals, and other third-parties (collectively with the Financial Consultant and

 consultant to assist in the marketing process, the "Professionals") as he deems

 necessary to carry out his duties.

       The Administrative Expenses shall be an administrative claim against the

 Receivership Assets and entitled to priority over any and all secured, priority, and

 unsecured claims, subject to the Fee Budget. To the extent that any claims of secured

 creditors having liens on any of the Receivership Assets are sought to be surcharged

 to pay any Court approved Administrative Expenses, at the conclusion of the case,

 there shall be a "true-up" such that each first-priority secured creditor shall be

 surcharged to the same percentage of its claim against the Defendants for the



                                           4
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19        PageID.3486    Page 5 of 21



 payment of Administrative Expenses. To the extent that proceeds from the

 Receivership Assets or cash generated from business operations are sufficient to pay

 first-priority secured claims in full, such "true-up" shall be determined based on the

 priority of any remaining secured claims.

       The Receiver may, from time to time, make payments to creditors on account

 of pre-receivership claims, especially to secured creditors, according to their

 respective orders of priority, subject to the terms of this Order and any subsequent

 order entered by the Court.

       The Receiver is authorized to borrow money pursuant to the terms of the

 Plaintiff's Loan Documents (the term "Loan Documents" used in this Order shall have

 the same meaning and definition provided for in the Credit Agreement dated October

 30, 2015). The Receiver is only authorized and permitted to borrow, and the Lenders

 under Plaintiff's Credit Agreement may in their sole discretion lend to the Receiver,

 pursuant to and in accordance with the terms of the Credit Agreement (including,

 without limitation, the Borrowing Base) and other Loan Documents. The Lenders

 under Plaintiff's Credit Agreement are granted the same liens on the Receivership

 Assets with the same lien priority and other adequate protections set forth in the

 Loan Documents to secure such post-receivership loans to the Receiver. Except as

 expressly modified herein, the Credit Agreement and other Loan Documents remain

 in full force and effect in accordance with their terms.

       Nothing in this Order shall be interpreted as requiring Plaintiff to continue to

 extend credit to the Receivership Estates and Plaintiff shall continue to have all



                                             5
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3487    Page 6 of 21



 rights and remedies to which it is entitled under its Loan Documents with the

 Defendants.

       3. Receiver's Powers

       The Receiver shall take immediate and exclusive possession, custody and

 control over all of the Receivership Assets, subject to validly existing liens and

 security interests (including without limitation, valid Ford setoff and recoupment

 interests), mortgages, leases, and/or rental agreements, including, but not limited to,

 the real and personal property relating to the Defendants' business operations and

 all monies therefrom, all fixtures, inventories, accounting books, records of whatever

 nature and wherever located, all assets, receivables, accounts, deposits and profits,

 whether in the possession of the Defendants or any other person. In the event the

 Receiver comes into possession of any Punjab Rents, the Receiver must promptly turn

 them over to Punjab. The Receiver shall be granted the powers and authority usually

 held by receivers and reasonably necessary to accomplish the purposes of the

 Receivership, which powers the Receiver may delegate in his discretion pursuant to

 this Order or otherwise, including, but not limited to the power to:

       a) enter upon and take immediate possession of the Receivership Assets,

 including leasehold interests, and to keep, preserve, maintain, and operate the

 Facilities and the Defendants' business operations, including changing any and all

 locks and limiting access to the Defendants' real property if necessary to protect the

 Receivership Assets;




                                           6
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3488    Page 7 of 21



       b) assume responsibility over the Defendants' business operations during the

 pendency of the receivership;

       c) collect the earnings, income, receipts, accounts receivable, revenues, issues,

 and profits which are now or hereafter may be due from the operation of any business

 connected with the Receivership Assets and improvements thereon;

       d) hire, employ, lease and/or discharge agents, servants, and employees of the

 Defendants in the operating and maintenance of the Receivership Assets, provided,

 however, the Receiver must comply with any collective bargaining agreement that

 Defendants are a party to (each a "CBA"), including, without limitation, the CBA

 between Defendants and The International Union, United Automobile, Aerospace,

 and Agricultural Implement Workers of America. Specifically, the Receiver is

 authorized to retain existing employees of each Defendant and its related parties to

 continue any business operations. In such cases, the Receiver shall pay all payroll

 taxes, workers' compensation insurance, and related costs, but such payroll taxes,

 workers' compensation insurance, and related costs will be carried and reported as

 those of the applicable Defendant, and not of the Receivership Estate. Subject to any

 CBA, the Receiver may, in the alternative and at his sole discretion, carry all

 employees as those of any other entity hired by the Receiver. To the extent the

 Receiver decides to continue the services of any current employees, agents, or other

 personnel with respect to the Receivership Assets, neither the Receiver nor any

 person or entity engaged by the Receiver hereunder shall be liable for any claims of

 any nature whatsoever of such employees, agents, or other personnel that arose prior



                                           7
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3489    Page 8 of 21



 to the date and time of the entry of this Order, which claims, include, but are not

 limited to, unpaid but accrued wages, unpaid but accrued sick time, unpaid but

 accrued vacation time, unpaid but accrued overtime, or any and all other liabilities

 related to unemployment or worker's compensation claims. Such pre-Receivership

 claimed liabilities shall remain with the applicable Defendants. Similarly, neither

 the Defendants nor any person or entity engaged by the Defendants shall be liable

 for any claims of any nature whatsoever of such employees, agents, or other personnel

 that arose after the date and time of the entry of this Order, which claims, include,

 but are not limited to, unpaid but accrued overtime or any and all other liabilities

 related to unemployment or workers compensation claims. Such claimed post-

 Receivership claimed liabilities shall remain with the Receivership Estate;

       e) to take all necessary actions to establish and maintain the Receivership

 Assets in a safe condition;

       f) to enter into such other agreements as are reasonably necessary to maintain

 and operate the Receivership Assets, and the business of the Defendants;

       g) to take any other action which is reasonably necessary to maintain and

 operate the business operations of the Defendants;

       h) to market and sell the Receivership Assets, as a whole or in parts, free and

 clear of all claims, liens, and encumbrances without redemption periods, after notice

 to all parties having a lien on the Receivership Assets and any other party entering

 an appearance in the Receivership Estate case, and after a motion and approval by

 the Court of sale procedures and of sale or sales (the "Sale Procedures"). In the event



                                           8
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19          PageID.3490     Page 9 of 21



 of any private sale(s) of the Receivership Assets pursuant to the Sale Procedures, in

 whole or in part, this Order does not waive, and nothing contained in this Order shall

 be deemed to waive, the requirements of 28 U.S.C. § 2001 and 28 U.S.C. § 2004;

 subject, however, to (1) the right of Plaintiff to object to Receiver's motion to approve

 sale procedures relating to the Receivership Assets and any of Receiver's motion(s) to

 approve the sale of any Receivership Assets, to the extent Plaintiff decides to do so,

 and (2) the right of GM, Detroit Investment Fund, L.P., Chase Invest Detroit Fund,

 LLC, Ford Motor Company, any Senior Lender (as defined in the Intercreditor

 Agreement), and any other party having standing to object to the Receiver's motion

 to approve sale procedures relating to the Receivership Assets and any of the

 Receiver's motion(s) to approve the sale of any Receivership Assets, to the extent they

 decide to do so. Any and all claims, liens, and encumbrances shall attach to the net

 proceeds of the sale of the Receivership Assets received by the Receiver in the order

 of their priority, with the same validity, force and effect which they now have as

 against the Receivership Assets and subject to any claims and defenses the Receiver

 or other parties may possess with respect thereto, and shall be paid to the extent of

 available funds, in the following rank, order and priority: first, to satisfy any unpaid

 Administrative Expenses (as defined in Paragraph 2 herein); second, to satisfy all

 liens or encumbrances on the Receivership Assets in their proper order of priority,

 including the satisfaction of Receivership Certificates, if applicable; and third, to the

 extent applicable, to pay Unsecured Claims pro rata;




                                            9
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3491     Page 10 of 21



       i) to obtain unsecured credit and incur unsecured debt in the ordinary course

 of business and said unsecured debt shall be a charge upon the Receivership Estate,

 junior in priority to the existing liens of secured creditors of the Defendants;

       j) to obtain secured debt, other than loans from Plaintiff, subject to further

 Court order and a Court-approved budget (and any applicable variances ordered by

 the Court);

       k) to the extent there are funds available for distribution to unsecured

 creditors, to conduct a claims process, to be approved by the Court, for the

 distribution;

       l) to respond to creditor inquiries;

       m) to review the participation of the directors, officers, or managers of any

 entity whose stock shares or membership interest the Receiver holds as part of the

 Receivership Assets;

       n) To issue subpoenas to obtain documents and records pertaining to the

 Receivership and conduct discovery in this action on behalf of the Receiver;

       o) to preclude, limit, or reduce access to any or all of the Receivership Assets,

 including any books and records (including customer lists, files, correspondence,

 tapes, computer programs, software, print-outs, and computer records) provided that

 after reasonable prior notice to the Receiver and under reasonable terms (i) all

 secured creditors shall have the right to inspect their Collateral, and (ii) Ford

 maintains inspection and reporting rights pursuant to the Ford Contract;




                                              10
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19        PageID.3492     Page 11 of 21



       p) to perform pursuant to the terms of any existing contracts executed by the

 Defendants in connection with the Receivership Assets unless and until a motion or

 motions are filed with the Court seeking Court approval to reject executory contracts

 and unexpired leases not deemed to be in the interests of creditors of the Receivership

 Estate and such motion or motions are granted by the Court;

       q) to execute, deliver, and perform all documents, instruments, and

 agreements necessary to effectuate and carry out the terms of this Order as the

 Receiver determines in his business judgment; and

       r) to obtain any insurance, including liability and/or errors and omissions

 insurance, as the Receiver determines in his business judgment to protect the

 Receiver and the Professionals.

       4. Inventory

       Within 30 days after qualification hereunder, the Receiver shall file with the

 Court an inventory of all of the property of which he has taken possession pursuant

 to this Order.

       5. Collection of Income

       The Receiver shall collect all accounts receivable, profits and income, which

 are now or hereafter may be due from the operation of any business connected with

 the Receivership Assets and improvements thereon, including such income and

 profits presently held in bank accounts for the Defendants.




                                           11
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19       PageID.3493    Page 12 of 21



       6. Monthly Statements

       The Receiver shall prepare and serve the Plaintiff, the Defendants, and other

 parties entering an appearance in this case, monthly statements reflecting the

 Receiver's fees and expenses, including: (a) amounts to be paid to the Financial

 Consultant; (b) amounts to be paid to any consultant or other Professional; and (c)

 fees and costs of accountants, and attorneys authorized by the Court, incurred for

 each monthly period in the operation and administration of the Receivership Estate.

 Absent written objection from the Plaintiff or any other party in interest with

 standing, within 10 days of service of each statement, the Receiver may disburse from

 the Receivership Estate funds, if any, for the amount of each statement. If a written

 objection is received, the Receiver may pay the undisputed portion of such statement

 and will pay the disputed portion only upon entry of an Order of the Court allowing

 such disputed fees and expenses. Notwithstanding periodic payment of fees and

 expenses, all fees and expenses shall be subject to the Fee Budget and shall be

 submitted to the Court for its approval and confirmation, in the form of either a

 properly noticed interim request for fees, a stipulation of all parties, or in the

 Receiver's Final Account and Report.

       7. Bank Accounts

       The Receiver is empowered to change the authorized signature on the

 Defendants' bank accounts at Plaintiff (the "Current Bank Accounts") and open

 depository, bank or brokerage accounts (the "Receiver's Accounts") at Plaintiff.

 Receiver may transfer money from the Current Bank Accounts to the Receiver's



                                          12
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19              PageID.3494      Page 13 of 21



 Accounts, and deposit monies and funds collected and received in connection with the

 Receivership Estate in the Receiver's Accounts. Monies coming into the possession of

 the Receiver and not expended for any purposes herein authorized may, (a) with

 permission of the Plaintiff, be held by the Receiver or (b) paid by the Receiver to the

 Plaintiff in satisfaction or partial satisfaction of its first priority lien in the Collateral.

 The Receiver shall file with the Court a Notice of any payment made by the Receiver

 to the Plaintiff.

        8. Directives to Financial Institutions and others

        Pending further order of the Court, any financial or brokerage institution,

 business entity,2 or person that holds, controls, or maintains custody of any account

 or asset, or at any time since March 25, 2013, has held controlled, managed, or

 maintained custody of any account or asset owned by, in the name of, or for the benefit

 of any or all of the Defendants, shall:

        a) prohibit the Defendants and all other persons from withdrawing, removing,

 assigning, transferring, pledging, encumbering, disbursing, dissipating, converting,

 selling, or otherwise disposing of any such asset except as directed by the Receiver;

        b) deny the Defendants and all other persons access to any safe deposit box

 titled in the names of the Defendants either individually or jointly with another

 person or entity or in which any of the Receivership Assets is located; and




 2To the extent applicable or necessary, Ford and the Receiver shall work in good faith
 to determine a process for reporting with respect to Ford payables. In addition, this
 provision shall not impact Ford setoff and recoupment interests.
                                               13
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19          PageID.3495    Page 14 of 21



       c) provide the Receiver, within 5 business days of receiving a copy of this Order,

 a statement setting forth:

              i. the identification number of each and every account or asset titled in

       the names, individually or jointly, of or held on behalf of, or for the benefit of

       the Defendants;

              ii. the balance of each such account, or a description of the nature and

       value of such asset as of the close of business on the day on which this Order

       is served, and, if the account or other asset has been closed or removed, the

       date closed or removed, the total funds removed to close the account, and the

       name of the person or entity to whom such account or other asset was remitted;

              iii. the identification of any safe deposit box that is either titled in the

       names of the Defendants individually, or jointly with another person or entity,

       or is otherwise subject to access by the Defendants;

              iv. upon request by the Receiver, promptly provide copies of all records

       or other documentation pertaining to such account or asset, including, but not

       limited to, originals or copies of account applications, account statements,

       signature cards, checks, drafts, deposit tickets, transfers to and from the

       accounts, and all other debit and credit instruments or slips, currency

       transaction reports, 1099 forms, and safe deposit box logs; and

              v. upon request of the Receiver, forthwith turn over to the Receiver any

       and all contents of any safety deposit boxes, owned by the Defendants, in whole




                                           14
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19          PageID.3496     Page 15 of 21



       or together with any other individual or entity, or in which any of the

       Receivership Assets is located.

       9. Utilities

       Any utility company providing services to the Facilities, including gas,

 electricity, water, sewer, trash collection, telephone, communications or similar

 services individually (the "Utility Company" and collectively, the "Utility

 Companies"), shall be prohibited from discontinuing service to the Facilities based

 upon unpaid bills incurred by the Defendants. Further, such utilities shall transfer

 any deposits held by the Utility Company to the exclusive control of the Receiver and

 shall be prohibited from demanding that the Receiver deposit additional funds in

 advance to secure such services. At its discretion, the Receiver may establish new

 accounts or continue utilizing the Defendants' accounts. Utility Companies are

 prohibited from discontinuing service while new accounts are in the process of being

 established by the Receiver.

       The Receiver shall hand-deliver, or fax, a copy of this Order to all affected

 Utility Companies within 2 business days after the Receiver files his oath and bond

 or such other reasonable time as such Utility Company is made known to the

 Receiver. When a Facility is sold and/or an event terminating the receivership occurs,

 the Receiver shall hand-deliver, or fax, a written notice to all affected utilities within

 2 business days after the closing of the sale and/or the termination occurs.




                                            15
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3497     Page 16 of 21



       10. Insurance

       The Receiver shall determine upon taking possession of the Receivership

 Assets whether, in the Receiver's judgment, there is sufficient insurance coverage.

 With respect to any insurance coverage in existence or obtained, the Plaintiff shall be

 named as an additional insured, and Receiver shall be named as an additional

 insured on the policies for the period that the Receiver shall be in possession of the

 Receivership Assets. If sufficient insurance coverage does not exist, the Receiver shall

 immediately notify the parties to this lawsuit and shall have 30 calendar days to

 procure sufficient all-risk and liability insurance on the Receivership Assets

 (excluding earthquake and flood insurance).

       11. Mail

       The Receiver may issue demands in the name of the Receivership upon the

 U.S. Postal Service to gain exclusive possession and control of such postal boxes as

 may have been used with respect to the Facilities and other Receivership Assets for

 the receipt of mail and may direct that certain mail related to the Facilities and other

 Receivership Assets be redirected to the Receiver. The U.S. Postmaster General is

 directed to accept a copy of this Order and to change the owner of any such postal

 boxes to the Receiver upon request of the Receiver.

       12. Discharge of the Receiver

       Discharge of the Receiver shall require a Court order after a properly noticed

 motion approving the Receiver's Final Report and Account and any exoneration of the

 Receiver's bond.



                                           16
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3498    Page 17 of 21



       13. Receiver's Final Report and Account

       As soon as is practicable after the termination of the Receivership Estate, the

 Receiver shall file, serve, and set a hearing on his Final Report and Account for the

 Receivership. Notice must be given to all persons of whom the Receiver is aware who

 have potential claims against the Receivership Estate.

       The motion to approve the Final Report and Account, and for discharge of the

 Receiver, shall contain a summary of the receivership accounting including an

 enumeration, by major categories, of total revenues and total expenditures,

 distributions to creditors, if any, the net amount of any surplus or deficit with

 supporting facts, a declaration under penalty of perjury of the basis for the

 termination of the receivership, and evidence to support an order for the distribution

 of any surplus, or payment of any deficit, in the receivership estate.

       14. Instructions from the Court

       The Receiver and the parties to this case may at any time apply to the Court

 for further or other instructions or orders and for further powers necessary to enable

 the Receiver to perform his duties properly.

       15. General Provisions

       A. No person or entity shall file suit against the Receiver or the Professionals,

 including the Receiver's employees, agents, attorneys, the Financial Consultant, any

 consultant engaged by the Receiver, and any other professionals retained by the

 Receiver, or take other action against the Receiver or the Professionals, including the

 Receiver's employees, agents, attorneys, the Financial Consultant, consultants,



                                           17
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19        PageID.3499     Page 18 of 21



 and/or any other professionals retained by the Receiver without an order of the Court

 permitting the suit or action, provided, however, that no prior Court order is required

 to file a motion in this action or to enforce the provisions of this Order or any other

 order of the Court.

       B. Neither the Receiver nor the Professionals, including the Receiver's

 employees, agents, attorneys, the Financial Consultant, any consultant or any other

 professionals retained by the Receiver shall have any personal liability in connection

 with any liabilities, obligations, liens, or amounts owed to any of Defendants'

 creditors because of the Receiver's duties as authorized by the Court.

       C. The Receiver and the Professionals, including the Receiver's employees,

 agents, consultants, and attorneys shall have no personal liability, and they shall

 have no claim asserted against them relating to the Receivership, including the

 Receiver's duties and actions undertaken under this Order, except for claims due to

 their gross negligence, gross misconduct, malicious acts, or failure to comply with the

 Court's orders.

       D. Nothing contained in this Order shall be construed as obligating the

 Receiver to advance his own funds to pay the costs and expenses of the Receivership

 that have been approved by the Court.

       E. Defendants shall indemnify, defend and save the Receiver and the

 Professionals, including, the Receiver's employees, agents, attorneys, consultants and

 any other professionals retained by the Receiver, harmless from any and all claims

 or suits in connection with the Receivership or the Receivership Assets and from any



                                           18
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3500     Page 19 of 21



 and all liability, including damages to property and injury to or death related to the

 Receivership Assets, except for liability arising out of the Receiver's gross misconduct

 or gross negligence that is not the result of the Defendants' or Plaintiff's instruction

 or direction.

       F. The Receiver shall not be responsible for the preparation or filing of any tax

 returns or forms for the Defendants (including income, personal property, commercial

 activity, gross receipts, sales and use, or other tax returns) other than to provide the

 Defendants with information in the Receiver's possession that is necessary for the

 Defendants to prepare the tax returns or forms.

       G. The Receiver, in the exercise of his business judgment, shall be solely

 empowered, but not obligated, to authorize, file, initiate, petition, defend,

 compromise, adjust, intervene in, dispose of, or become a party to any and all actions

 or proceedings, including any case in which any Defendant would be a debtor or

 debtor-in possession under Title 11 of the United States Code, in state, federal, or

 foreign court(s) necessary to preserve the Receivership Estate or to carry out his

 duties pursuant to this Order. The Receiver shall seek approval from the Court prior

 to filing any bankruptcy petition on behalf of the receivership entities. If Defendants

 wish to file for bankruptcy, they shall first consult with the Receiver. If the Receiver

 disagrees with Defendants that such action is appropriate, Defendants may then file

 a properly supported motion with the Court setting forth the factual and legal basis

 supporting their request to file bankruptcy over the objection of the Receiver.




                                           19
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19          PageID.3501    Page 20 of 21



       16. IT IS FURTHER ORDERED that Defendants, their agents, officers,

 directors, members, managers, employees, assignees, successors, representatives,

 affiliates, or related entities, shall not do any act which will, or which will tend to,

 impair, defeat, divert, prevent, or prejudice the preservation of the Receivership

 Assets, or the preservation of Plaintiff's interest in the Receivership Assets.

       17. IT IS FURTHER ORDERED that pending further Order of the Court,

 the Defendants, their agents, officers, directors, members, managers, employees,

 assignees, successors, representatives, affiliates or related entities, any creditor,

 claimant, or party in interest, of any of the Defendants, or other person, firm, or

 entity, are hereby stayed from taking any action3 to establish or enforce any claim,

 right, or interest for, against, on behalf of, in, or in the names of the Defendants, the

 Receiver, or any of the Receivership Assets including but not limited to the following

 actions:

       a) commencing, prosecuting, litigating, or enforcing any suit, except that

 actions may be filed to toll any applicable statute of limitations;

       b) accelerating the due date of any obligation or claimed obligation, enforcing

 any lien upon, or taking or attempting to take possession of or retaining possession

 of, the Receivership Assets, any property claimed by the Defendants, or attempting

 to foreclose, forfeit, alter, or terminate any of the Defendants' interest in property,

 whether such acts are part of a judicial proceeding or otherwise;



 3This provision is not intended to modify in any way the terms of the Ford Contract,
 provided, however, that the terms in this paragraph 17 as well as paragraphs 17a,
 17b, 17c, and 17d below remain effective and applicable to Ford.
                                            20
Case 2:19-cv-10890-SJM-APP ECF No. 79 filed 06/20/19         PageID.3502   Page 21 of 21



       c) using self-help or executing or issuing, or causing the execution or issuance

 of any court attachment, subpoena, replevin, execution, or other process for the

 purpose of impounding or taking possession of or interfering with, or creating or

 enforcing a lien upon the Receivership Assets or any property, wherever located,

 owned by or in the possession of the Defendants or the Receiver, or any agent of the

 Receiver; and

       d) doing any act or thing to interfere with the Receiver taking control,

 possession, or management of any of the Receivership Assets or any property subject

 to the Receivership, or to in any way interfere with the Receiver or the duties of the

 Receiver, or to interfere with the exclusive jurisdiction of this Court over the

 Receivership Assets.

       SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
 Dated: June 20, 2019

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on June 20, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          21
